DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s prosecution history has been fully and carefully reviewed by the Examiner.  Applicant’s Petition under 37 CFR 1.137 (a) June 28, 2022 was dismissed.  On July 21, 2022 applicant petition under 37 CFR 1. 137(a) for Revival of an Application for Patent Unintentionally Abandoned was received.  The Petition was Granted on August 17, 2022.  Upon the granting of the Petition, the application was returned to the Examiner for Examination.  In order to expedite prosecution on the merits; the Examiner will enter the specification and the claims of March 31, 2022 as applicant has made a bonafide attempt to comply with Non-Final Office Action of August 22, 2018.  Even though the specification and claims have been entered, does not mean that the substitute specification was compliant. The claims and Specification will be subject to new grounds of rejection.  The rejection made in this office action will be made FINAL necessitated by amendment.  
ADS – FILING BY REFERENCE
Applicant is advised that in the ADS, applicant has filled out the part of the ADS regarding filing by reference and makes reference to US Application 14/145,941 filed January 1, 2014.  When applicant files by reference, the specification of the instant application must be exactly the same as the specification filed in the 14/145,941.  Similarly, the drawings filed in the instant application have to be same as in the 14/145,941.  In the instant application, there are 7 sheets of drawings, Figures 1-7, 8A and 8B.  In the 14/195,941 applicant there are 3 sheets of drawings  Figures 1a-1d; 2a-2c and Fig. 3.   The changes in the specification and drawings constitutes new matter and Applicant has not complied with File by Reference Requirements:
By entering information in the 'Filing by Reference' section, applicant acknowledges the following:
Once an application is filed by reference, the reference filing statement cannot be rescinded.
The reference to the previously filed application will constitute the specification and any drawings of an application filed by reference.  No new matter can be added to an application filed by reference to a previously filed application since the disclosure is limited (by statute) to the specification and any drawings contained in the previously filed application. 
A copy of the specification and any drawings of the previously filed application will be required.  Applicant will be notified and given a time period in which to submit the required copy.  Failure to submit the copy of the specification and any drawings of the previously filed application within the time period shall result in the application being regarded as abandoned. 
Entering information in the boxes below does NOT constitute a claim for domestic benefit or foreign priority to the same application being referenced.  In order to claim domestic benefit and/or foreign priority to the same application being referenced, then the “Domestic Benefit/National Stage Information” section and/or the “Foreign Priority Information” section must be completed.

Continuity Data/ Foreign Priority
Applicant’s Foreign Priority to UK 13007737 has not been accepted by the USPTO.  Applicant has not provided the Foreign Priority Documents.
Status of the Application:
The Specification dated 12/16/2020 has not been entered.
Claims entered 12/16/2020 have not been entered.
The specification filed March 31, 2022 has been entered and the specification which is currently acted upon.
The claim set filed March 31, 2022 which includes the underlining is the claim set which is being acted upon. Claims 1 and newly added claims 7-12 are currently pending.
Action on the merits of claims 1 and 7-12 follows:
Specification
The amendment filed March 31, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant has added subject material regarding the spacings between the windings of the col, that now recites that the spacings are pre-defined and the coil is in a predetermined  position inside the insulated chamber [Note Paragraph [600]]  Applicant further teaches that there are several baffle membered placed each side of the coil member and an interior area of the insulated chamber and forces air to circulate multiple times through the coil member.  This was not originally presented or explained in the originally filed specification of September 30, 2016.   Applicant’s concept of that “….the insulated container contains the heat exchange which is comprises of a plurality of chambers, wherein each of the plurality of chambers has a repeating pattern of shapes wherein each of the chamber of the plurality of chambers consists of one deflector which deflector being opposite to another deflector which is a mirror image and being defined by a specific sequence of components stating with a rounded wall” was not originally presented.  Applicant has now even added claims which include this new matter.    Paragraph [600] include relevant subject matter which is material to this invention which was not originally presented and therefore constitutes new matter.  Applicant has also deleted subject matter from the specification which was originally presented which can also present new matter issues especially since applicant cancelled from the specification the teachings of an air liquid heat exchanger system.  
Applicant further added to the specification subject matter wherein “… the air heated within a thermal solar collector is pushed by a fan.  The warmed up liquid can be stored inside a tank” which was not originally presented. [Note Paragraphs[1900-3900]]  While the specification may and the invention be described better than the specification originally filed by applicant.  The substitute specification contains new matter.  As such the specification was entered by contains new matter.  Applicant has also recited and added that the liquid gas heat exchanger was able to create a 10% improvement on a first prototype. [Note Paragraph [3700]] The fact that applicant has been working on his invention and shows improvement over the first prototype supplies evidence that the applicant may not have been in full possession of the invention at the time of filing.   Applicant has further added new claims based on the changes in the substitute specification and will result in a new matter rejection regarding the claims.  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed in the previous paragraph regarding new matter in the specification, the concept of providing a plurality of chambers separated into two paths by way of a divider and each path having a repeating pattern of shapes, the plurality of chambers alternating on each of a section of coil, the deflector and mirror image of an opposite deflector; the rounded wall, the shear barrier and diverter and the arrangement of the coil with respect to the chamber constitutes new matter.  
Claim 7-11 are dependent from claim 1, which includes the new matter and are rejected as being rejected upon a rejected base claim for reasons delineated above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In all of the claims, applicant is narrative in drafting the claims.  Applicant is reminded that for claiming an apparatus for 35 USC 112(b) compliance, the claim should be drafted in clear, positive, meaningful language and the apparatus should be drafted by  looking at the figure and defining each and every element of the apparatus using element plus function language as well as the operative connection between the elements, applicant should include the insulated chamber, the liquid flow inlet, the gas flow inlet, the coil, the diver, the repeating shapes.  It is unclear what applicant means by “repeating shapes” does applicant mean that the container is divided and in the divided container there are baffles which create turbulence?  What element number from the figure is applicant referring?  The recitation “by way of” is narrative.  Applicant is required to draft with element plus function language.  In claim 1, applicant should recite the arrangement of the deflectors in the plurality of chambers.  Applicant should specifically claim the location of the deflectors.  It is unclear what applicant means by “each said deflector defined by a specific sequence of components starting with a rounded wall”. What is the components applicant is referring to, how does it relate to the heat exchanger and how the heat is exchanged?  It is unclear what applicant means by “shear barrier” is this an element of the heat exchanger.  It is unclear when applicant defines that the coil for carrying a liquid, wherein said coils consisting of a long winding pipe ( this means that the coil is one winding pipe) how does one winding pipe make a tube bundle?  A tube bundle in heat exchange technology or to one having ordinary skill in the art is a set of tubes (plural) in a shell and tube heat exchanger, the tube bundle can be made up of several types of tubes.  From this definition, one recognized by the ordinary artisan, it is not clear how one tube winding makes a tube bundle.  Suitable explanation and correction are required.  
Regarding claim 7, applicant uses narrative language “by way of” also “but parallel” is improper claim drafting.  Applicant further recites “…interaction with said walls”.  Does applicant mean the “rounded wall” ?  The recitation “said walls” lack proper antecedence.
In claim 8, applicant recites the flow of liquid inside the coil starts at a point where the air temperature is at its lowest.  When drafting the claim applicant should not use the term “its” which is a  possessive determiner pronoun when drafting claim.  The pronoun is narrative and does not reasonably convey to the ordinary artisan what element of the apparatus applicant is referring to.  Applicant should really draft the claim using a Figure as the guide so that the air flow and direction through the heat exchanger is positively claimed as well as positively claiming the coil, the flow of liquid through the coil and the relationship with the air flow through the heat exchanger.
	In claim 9, applicant is to delete the narration “by way of” and positively recite that the air is heated by a solar panel and also must draft the operative connections between the solar panel, the heat exchanger and air flow path.  Suitable correction is required.
	In claim 10, the recitations “starting at a point” is narrative. Further “said flow” lacks positive antecedence is applicant referring to the liquid flow or the air flow?
	In claim 11, apply has use “by way of” language which is narrative.
	In claim 12, which is an independent claim, is drafted more like a method of using claim instead of an apparatus claim.  Applicant should pick the Figure which most represents the subject matter to be captured, and then draft the claim with element plus function, and the operative connection between elements.  The recitation that the “…air stream crosses immediately in a first tube bundle” in not clear if applicant is claiming a shell and tube heat exchanger the heat exchanger and tube bundle housing for the heat exchanger what fluid is on the shell side and which fluid is on the tube side should be specifically claimed.  The recitation “…along said deflector as it continues into the next chamber and all the way to an outlet” is narrative and applicant should properly draft the claim to the heat exchanger with the plurality of chambers, the air or gas inlet, the liquid inlet, whether the gas is on the shell side, the liquid is disposed within the tube bundle.  Suitable correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savard, US 2015/0184955.
Savard teaches an  air liquid heat exchanger which consists of an insulated chamber adapted to allow hot air to pass there through and includes a coil member which extends through the insulated chamber and is adapted allow a heat transfer liquid to pass into and then out of the insulated chamber.  Savard teaches that the air-liquid heat exchanger includes baffles which come in three varieties (16, 16’, 16”).  The air-liquid heat exchanger as taught and described fully anticipates applicant’s invention.  Savard teaches that the air is heated by a solar heating panel.  The heat exchanger taught in Savard include the plurality of chambers, capable of dividing the air into two streams which passes through the coil.  Savard fully anticipates applicant’s claims as presented.
Response to Arguments
Applicant amendments and arguments have been fully and carefully considered by the Examiner.  Applicant’s prosecution history has been reviewed by the Examiner. The Examiner recognizes that applicant has made a bonafide attempt to comply with the requirements in filing for a patent and responding to the Non-Final Office Action of  August 22, 2018.  Applicant is informed that although applicant is trying to claim benefit to his previous patent application.  Applicant has filed by reference which has very specific rules to be followed which was explained above.  Applicant has tried to claim priority to UK Patent Application this was not accepted by the USPTO.  As such there is no priority to US 14/145,941 filed January 1, 2014 and because this has not been accepted by the USPTO, the Examiner has no choice but to use applicant’s Printed Publication which is prior art to applicant’s invention.  If applicant were to have the office acknowledge and recognize priority to the 14/145,941 filed January 1, 2014 and UK priority document, the rejection over applicant’s own work, would be withdrawn.  However,  Applicant is advised that air-liquid or gas-liquid heat exchangers are known in the prior art and prior art which is similar to that taught by applicant has been found in Harris, GB 2 085 143, Cannas US 2008/0185132 and would be subject to a rejection under 35 USC 103 with this art, the rejection would be similar to that found in 14/145,941.  Unfortunately, applicant’s ADS states that applicant is filing by reference and the specification and drawings should have been the same as in the 14/145,941 application.  As now presented, the application contains new matter for reason set forth above.  There is nothing apparent to the Examiner as to how applicant can rectify this situation in this case, it is critically flawed with the file by reference statement in the ADS.  Applicant is reminded that there was co-pendency between these applications and on option to applicant is to re-file this application as a straight continuation in which applicant files the exact specification and drawings as in the 14/145,941 filed January 1, 2014 application and claims benefit to this application.  Alternatively, applicant can file a new CIP (continuation-in-part) where applicant can file the specification as set forth in the 3-31-2022 application and the set of claims as a new application. The Examiner does recognize that applicant has made an improvement over his first heat exchanger prototype and this application was to capture the improvement.  Applicant’s best option is to file this application as a Continuation -In -Part application claiming priority to applicant’s prior application and to properly claim foreign priority benefit to applicant’s UK application while this application is pending upon filing the new Continuation in Part, applicant can abandon this application.  Applicant must make sure the applications are co-pending.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haupt teaches groundwater air conditioning with warm water distribution.  Cool teaches a gas-liquid heat exchanger.  Vendeirinho teach a thermal energy storage system.  Armstrong et al. teach liquid air transpired solar collector.  Cannas teaches gas-liquid heat exchanger with finned tube.  Harris GB 2,085,143 teach an Air-liquid heat exchanger.  Salyer teach cooling system with integral thermal energy storage.  QU teaches a device using a medium having a high heat transfer rate.  Rhodes et al. teach a heat exchanger having heat exchange tubes with angled heat exchange performing improving indentations.  Bowles teach a solar heat collector.
 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771